08-2090-cv
Hogans v. Dell Magazines




                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND
THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Daniel Patrick Moynihan United
States Courthouse, 500 Pearl Street, in the City of New York, on
the 19th day of April, two thousand ten.

PRESENT:
         DENNIS JACOBS,
              Chief Judge,
         AMALYA L. KEARSE,
         GUIDO CALABRESI,
              Circuit Judges.
_______________________________________________

Debra Denise Hogans,

                           Plaintiff-Appellant,


             v.                                         08-2090-cv

Dell Magazines/Penny Press,

                           Defendant-Appellee.

______________________________________________
     FOR PLAINTIFF-APPELLANT:            Debra Denise Hogans, pro
                                         se, Brooklyn, New York.

     FOR DEFENDANT-APPELLEE:             Peter D. Stergios, David S.
                                         Kim, McCarter & English,
                                         LLP, New York, New York.

 1          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED

 2   AND DECREED that the judgment of the district court is

 3   AFFIRMED.

 4          Plaintiff-Appellant Debra Denise Hogans, pro se,

 5   appeals from the judgment of the United States District

 6   Court for the Southern District of New York (Cote, J.),

 7   dismissing her discrimination claims, pursuant to Title VII

 8   of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

 9   § 2000e et seq.; the Age Discrimination in Employment Act of

10   1967 (“ADEA”), 29 U.S.C. § 621 et seq.; and the Americans

11   with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et

12   seq.     We assume the parties’ familiarity with the facts and

13   procedural history.

14          We review de novo a district court’s decision to

15   dismiss a complaint for failure to state a claim, taking as

16   true all plausible allegations of fact in the complaint and

17   construing all reasonable inferences in favor of the

18   plaintiff.     Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir.

19   2009).


                                     2
 1       Before bringing suit in federal court under Title VII,

 2   ADEA, and ADA, a private plaintiff must file timely

 3   administrative charges with the Equal Employment Opportunity

 4   Commission (“EEOC”).   See 42 U.S.C. §§ 2000e-5(e)(1), (f)(1)

 5   (Title VII); 29 U.S.C. §§ 626(d), 633(b) (explaining the

 6   statutory limitations of ADEA claims); 42 U.S.C. § 12117(a)

 7   (applying § 2000e-5(e) to ADA claims).       In New York, a

 8   charge must be filed with the EEOC within 300 days of the

 9   alleged discrimination.   See 42 U.S.C. § 2000e-5(e); 29

10   U.S.C. § 626(d); Van Zant v. KLM Royal Dutch Airlines, 80

11   F.3d 708, 712 (2d Cir. 1996).       Hogans filed her charge with

12   the EEOC on April 9, 2007.   We conclude, for substantially

13   the same reasons stated by the district court, that the

14   conduct about which Hogans complained took place on or

15   before her August 4, 2004 termination from employment, and

16   that, therefore, her claims were time-barred.

17       We have considered all of Hogan’s contentions on this

18   appeal and have found them to be without merit.

     Accordingly, the judgment of the district court is AFFIRMED.



                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe, Clerk




                                     3